Citation Nr: 1617093	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased disability evaluation for sinusitis and rhinitis with retention cyst currently evaluated as 30 percent disabling, to include the issue of a rating in excess of 10 percent prior to May 2007.  

2.  Entitlement to a an increased schedular disability evaluation for a left knee disability, currently evaluated as 30 percent disabling, to include the issue of a rating greater than 20 percent prior to August 26, 2006.  

3.  Entitlement to a compensable disability rating for right thumb injury.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected degenerative disc disease of the lumbar spine with sciatica.

5.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine with sciatica.  

6.  Entitlement to service connection for left ankle/Achilles tendon secondary to service-connected left total knee replacement.

7.  Entitlement to service connection for right ankle condition (also claimed as partial torn Achilles tendon); right peroneal tendonitis, and right subtalar joint sprain secondary to service-connected sinusitis and/or left total knee replacement.

8.  Entitlement to service connection for deep vein thrombosis (DVT)/phlebitis secondary to service-connected left total knee replacement.

9.  Entitlement to service connection for residuals of DVT/phlebitis, right leg secondary to service-connected left total knee replacement.

10.  Entitlement to service connection for weight gain and inactivity secondary to service-connected left knee and lumbar spine disabilities.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified at an Informal Hearing Conference before a Decision Review Officer at the RO regarding the sinusitis and left knee issues in July 2008.  Subsequently, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office Board hearing in February 2016.  A transcript of the hearing has been associated with the electronic file.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issues of entitlement to increased ratings for left knee, right thumb, and lumbar spine disabilities as well as the issues of entitlement to service connection for sleep apnea, bilateral ankle disabilities, DVT, and weight gain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating decision dated in May 1989, the RO granted service connection for history of sinusitis and rhinitis with retention cysts, assigning a noncompensable disability rating effective September 22, 1988, the day after the Veteran's discharge from military service; which decision was not appealed.  

2.  In April 2006, the RO received the Veteran's claim for an increased rating for sinusitis.  

3.  In January 2007, the RO increased the sinusitis evaluation to 10 percent effective November 2005.

4.  In May 2007, the Veteran expressed her disagreement with the evaluation assigned and its effective date.  

5.  In November 2007, the RO increased the sinusitis evaluation to 30 percent, effective in May 2007.

6.  The Veteran has had repeated surgeries on her sinuses.

7.  Effective from April 2005, the Veteran's sinusitis has been productive of near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

8.  Beginning in August 2008, the Veteran's headaches have been separately evaluated as 30 percent disabling.  


CONCLUSIONS OF LAW

1.  The May 1989 rating decision which granted service connection for sinusitis and rhinitis with retention cyst, assigning a noncompensable disability rating effective September 22, 1988 is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The criteria for the assignment of a 50 percent schedular rating for sinusitis and rhinitis with retention cyst effective from April 25, 2005 to August 19, 2008, are met.  38 U.S.C.A. §§1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6513, 4.130 (2015).

3.  The criteria for a rating in excess of 30 percent after August 20, 2008, for sinusitis and rhinitis with retention cyst, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, DC 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board finds that VA has satisfied its duty to notify with respect to the claims decided herein.  Specifically, a June 2006 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate an increased rating and explained how effective dates are assigned.  The same letter advised the appellant of her and VA's respective responsibilities in obtaining the evidence and information. 

VA also has a duty to assist the Veteran in the development of her claim.  All obtainable evidence adequately identified by the Veteran relative to sinusitis claims have been obtained and associated with the claims file.  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  

The Veteran was also afforded appropriate VA examinations in July 2006 and September 2008.  The Board finds that these examinations are adequate in order to evaluate the Veteran's sinusitis, as they include clinical evaluations of the Veteran and review of the claims file.  

As above, the Veteran was afforded a hearing before the undersigned VLJ in which she presented oral argument in support of her claims.  She also presented testimony before a DRO in support of her increased rating claim for sinusitis during an informal conference in July 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During her hearing before the undersigned VLJ, the Veteran offered testimony pertinent to her sinusitis disability, to specifically include her symptoms and the severity of such symptoms since the grant of service connection in 1988.  The VLJ asked pertinent questions regarding the severity of the Veteran's sinusitis symptoms and the onset of such symptoms.  The VLJ also sought to identify any outstanding pertinent records, to include her medical treatment history.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims below based on the current record. 

VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims adjudicated below.

II. Increased Rating Analysis

The Veteran's sinusitis and rhinitis with retention cyst is currently rated 30 disabling under 38 C.F.R. § 4.97, DC 6513.  The Veteran seeks a higher rating.  Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  In a claim for increase, the effective date of an award of benefits will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date, otherwise, the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2008); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his/her symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Pursuant to DC 6513, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

By rating decision dated in May 1989, the RO granted service connection for history of sinusitis and rhinitis with retention cysts, assigning a noncompensable disability rating effective September 22, 1988, the day after the Veteran's discharge from military service; which decision was not appealed.  In April 2006, the RO received the Veteran's claim for an increased rating for sinusitis.  In January 2007, the RO increased the sinusitis evaluation to 10 percent effective November 2005, and in November 2007, the RO increased the sinusitis evaluation to 30 percent, effective in May 2007.  

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 50 percent are met beginning April 25, 2005, within the one year period prior to her claim for increase. 

In the Board's view, the competent and credible lay evidence shows it to be factually ascertainable that a year prior to the Veteran's April 2006 claim, her disability was productive of constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A review of private treatment records dated as early as January 2004 shows that the Veteran was treated with antibiotics for her sinusitis, on average, at least six times per year.  The Veteran has credibly reported at least 19 episodes of sinusitis in 2005 and at least 11 episodes of sinusitis in 2006.  Private treatment records also show complaints of headaches and an assessment of migraine headaches associated with sinusitis as early as May 2005.  Furthermore, during a September 2008 VA examination the examiner indicated that the Veteran had undergone four separate surgeries for her sinuses and experienced sinus infections many times each year requiring the use of antibiotics seven to eight times per year.  The Veteran reported frequent headaches and indicated that her nose was "dry and crusted."  

While the medical and lay evidence does not establish precisely how frequently the Veteran experienced headaches associated with her sinusitis, the Board finds that, resolving doubt in favor of the Veteran, her lay statements are sufficient to show that she experienced headaches with nearly all of her episodes of sinusitis.

Based on the foregoing, the Board finds that, the Veteran's sinusitis symptoms produced a disability level most nearly approximated by a 50 percent disability rating as of April 25, 2005, one year prior to her claim for increase.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

However, it is also the Board's conclusion that a rating in excess of 30 percent for the Veteran's sinusitis is not warranted after August 19, 2008.  Significantly, the Veteran is separately service connected for migraine headaches associated with her sinusitis and rhinitis with retention cyst, which itself is evaluated as 30 percent disabling effective August 20, 2008, the date of the claim for service connection.  

As the Veteran is receiving a separate 30 percent disability rating for her headaches as of August 20, 2008, a rating in excess of the 30 percent evaluation assigned by the RO for sinusitis and rhinitis with retention cyst beginning August 20, 2008, would result in compensating the Veteran twice for the same disability, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  The Veteran's headaches are overlapping and duplicative symptoms in terms of the disability being compensated. See id.; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. §§ 4.1, 4.10.  Thus, a rating in excess of 30 percent for the Veteran's sinusitis and rhinitis with retention cyst is no longer warranted beginning August 20, 2008.  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321  . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's sinusitis is characterized by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  These manifestations are contemplated in the applicable rating criteria.  The Board has carefully compared the level of severity and symptomatology of the Veteran's sinusitis with the criteria found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, her descriptions of sinusitis symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has been employed throughout the pendency of this claim and there is no medical or lay evidence that her sinusitis has rendered her unemployable; nor does the Veteran so contend. Thus, the issue of TDIU need not be further addressed by the Board.

The Board also observes that the agency of original jurisdiction gave some consideration to the effective dates assigned for the given ratings in this case.  As indicated above, by rating decision dated in May 1989, the RO granted service connection for history of sinusitis and rhinitis with retention cysts, assigning a noncompensable disability rating effective September 22, 1988, the day after the Veteran's discharge from military service; which decision was not appealed.  In April 2006, the RO received the Veteran's claim for an increased rating for sinusitis, and in January 2007, the RO increased the sinusitis evaluation to 10 percent effective November 2005, the date of private treatment records.  That was increased to 30 percent by the RO effective from May 2007, and by this decision the Board increased the rating to 50 percent effective from April 2005.  

Since the April 2006 claim was the first claim for increase after the original grant of service connection, there is no legal basis for assigning an effective date prior to one year earlier.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  


ORDER

A disability rating of 50 percent for sinusitis and rhinitis with retention cyst, effective April 25, 2005 to August 19, 2008, is granted.

A disability rating in excess of 30 percent for sinusitis and rhinitis with retention cyst after August 20, 2008, is denied.  


REMAND

Regarding the Veteran's increased rating claim for the left knee, a review of the record shows that her left knee was last examined in September 2008.  Significantly, during the September 2008 VA examination the examiner indicated that there was no instability and there is no indication of any locking.  However, during the February 2016 Board hearing, the Veteran reported that she has experienced instability and locking of the left knee since her August 2005 surgery, and she had additional surgery in 2014.  As such, a more current examination is necessary.

Regarding the right thumb issue, a review of the record shows that the Veteran's right thumb was last examined in September 2008.  Notably, this examination noted some muscle atrophy of the flexor pollicis brevis muscle of the right thumb as compared to the left thumb.  During the February 2016 Board hearing, the Veteran noted that her right thumb disorder was rated pursuant to 38 C.F.R. § 4.71a, DC 5228 which pertains to limitation of motion of the thumb and which provides for a maximum noncompensable disability rating.  However, the Veteran argued that her right thumb disorder was a soft tissue issue and not a bone issue.  The Veteran requested that VA consider 38 C.F.R. § 4.73, DC 5308 and DC 5309 which pertain to muscle injuries of the hand.  DC 5308 pertains to Muscle Group VIII, the function of which consists of extension of the wrist, fingers, and thumb.  For the dominant extremity, this diagnostic code provides a noncompensable (zero percent) rating for slight muscle injury, a 10 percent evaluation for a moderate muscle injury, a 20 percent evaluation for a moderately severe muscle injury, and a 30 percent evaluation for a severe muscle injury.  See 38 C.F.R. § 4.73, DC 5308 (2015).  DC 5309 pertains to Muscle Group IX, the function of which consists of strong grasping movements and delicate manipulative movements of the hands.  A note to DC 5309 indicates that the hand is so compact a structure that isolated muscle injuries are rare and being nearly always complicated with injuries of bones, joints, tendons, etc.  Muscle Group IX is rated based on limitation of motion with a minimum rating of 10 percent.  See 38 C.F.R. § 4.73, DC 5309 (2015).  Given the Veteran's allegations and the fact that a higher rating is possible pursuant to either DC 5308 or DC 5309, a more current examination that considers the Veteran's allegation of muscle injury in her right hand is necessary.

Regarding the sleep apnea issue, the Veteran has expressed as one of her contentions that it is due to weight gain from her inability to exercise caused by her service connected disabilities.  Since the weight gain issue could become perfected for an appeal, the Board will refrain from entering a decision on the sleep apnea issue pending the outcome of that matter.  

Regarding the issues of entitlement to an increased rating for lumbar spine disability as well as service connection for bilateral ankle disabilities, bilateral DVT, and weight gain and inactivity, such issues were not certified for appeal.  These issues were adjudicated in a May 2013 rating decision and the Veteran submitted a timely notice of disagreement as to these issues in December 2013.  In these circumstances, the Veteran should be provided a statement of the case regarding these issues and given an opportunity to perfect an appeal of them

Additionally, the most recent VA treatment records in the claims file are dated in April 2015.  Given the need to remand for other reasons, on remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records dated since April 2015.  Any identified records should be obtained..

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran and her representative concerning the issues of entitlement to an increased rating for lumbar spine disability as well as service connection for bilateral ankle disabilities, bilateral DVT, and weight gain.  They should be advised of the appropriate amount of time to respond to perfect an appeal as to these issues. 

2.  Ask the Veteran to identify any private or VA providers who treated her for her claimed disorders.  After securing any necessary authorizations, obtain any identified treatment records, to include VA treatment records dated since April 2015.  

3.  After completing the above, schedule the Veteran for a new examination for her left knee to determine the current severity of her left knee disability.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  During range of motion tests, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

In addition, the examiner is asked to answer the following questions:

* Does the Veteran experience recurrent subluxation of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience lateral instability of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience dislocation of the semilunar cartilage in the left knee?  If so, does she experience episodes of locking, pain, and effusion into the joint?  If so, please describe the frequency of these episodes.

* Has there been removal of semilunar cartilage?  If so, what symptoms associated with the removal does she experience?

A complete rationale for any opinions expressed should be provided. 

5.  After completing the above, schedule the Veteran for a new examination for her right thumb to determine the current severity of her right thumb disability.  Access to the claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  During range of motion tests, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

In addition, the examiner is asked to answer the following question:

* Does the Veteran's right thumb condition result in disability to either Muscle Group VIII (consists of extension of the wrist, fingers, and thumb) and/or Muscle Group IX (the function of which consists of strong grasping movements and delicate manipulative movements of the hands)?  If so, indicate whether the muscle disability is slight, moderate, moderately severe, or severe.   

6.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


